UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6273



LESTER HARDY,

                  Plaintiff - Appellant,

          v.


BOYD BENNETT; DENNIS ROWLAND,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:06-ct-03107-FL)


Submitted:     July 31, 2008                 Decided:   August 7, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lester Hardy, Appellant Pro Se.    Lisa Yvette Harper, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lester Hardy appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.           Hardy v. Bennett,

No. 5:06-ct-03107-FL (E.D.N.C. Feb. 4, 2008).           We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED




                                  - 2 -